


110 HRES 1203 IH: Expressing support for designation of the

U.S. House of Representatives
2008-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1203
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2008
			Mrs. Capito (for
			 herself and Mr. Allen) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of the
		  week beginning May 11, 2008, as National Nursing Home
		  Week.
	
	
		Whereas more than 1,500,000 elderly and disabled
			 individuals live in the nearly 16,000 nursing facilities in the United
			 States;
		Whereas the annual celebration of National Nursing Home
			 Week invites people in communities nationwide to recognize nursing home
			 residents and staff for their contributions to their communities;
		Whereas the theme for National Nursing Home
			 Week in 2008 is Love is Ageless, emphasizing that each
			 person, caregiver, and community has an abundance of love, no matter what their
			 age;
		Whereas love can be celebrated in a variety of ways, such
			 as through the telling of personal stories, traditions, friendship, and
			 family;
		Whereas National Nursing Home Week
			 recognizes the people who provide care to the Nation’s most vulnerable
			 population; and
		Whereas the week beginning May 11, 2008, would be an
			 appropriate week to designate as National Nursing Home Week:
			 Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)supports the designation of a
			 National Nursing Home Week;
			(2)recognizes that a
			 majority of people in the United States, because of social needs, disability,
			 trauma, or illness, will require long-term care services at some point in their
			 lives;
			(3)honors nursing
			 home residents and the people who care for them each day, including family
			 members, volunteers, and dedicated long-term care professionals, for their
			 contributions to their communities and the United States; and
			(4)encourages the people of the United States
			 to observe National Nursing Home Week with appropriate
			 ceremonies and activities.
			
